DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to papers filed September 08, 2021. The amendments have been thoroughly reviewed and entered.   Any previous objection/ rejection not repeated herein has been withdrawn. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “protrusion” in claim 8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “unit capable of injecting a blood sample” in claim 1, “leakage preventing unit” in claim 6, “removing part” in claim 8, “delivery guide unit for guiding…” in claim 11, and “sample absorption unit” in claim 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The examiner recommends applicant include in claim 1, a device configured to perform the rotation or the cassette, which is controlled by the controller, wherein the process steps to rotate the cassette are controlled by the controller, in order for these particular steps to be given patentable in the instant apparatus type claim.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4 and 7 remain rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
As discussed above, the “blood sampling unit” in claim 4 and the “leak preventing unit” in claim 7 claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  As such, the attempt to further limit these claim limitations is improper since they fail to further limit the subject matter of the claim upon which it depends. That is, these limitations are interpreted to cover the corresponding structure described in the specification (e.g., capillary) as performing the claimed function, and equivalents thereof.  Thus, the “capillary” and equivalents thereof are already recited in claim 1.  Similarly, the “foil” and equivalents thereof are ready recited in claim 6. The examiner recommends applicant cancel claims 4 and 7 as they are not further limiting. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liu et al., (WO 2017/005122; hereinafter “Liu”), see corresponding US 2018/0193841 for citations below.
As to claim 1, Liu teaches a separable cassette 200 for measuring glycated hemoglobin, comprising: 
a cartridge 100 which includes a first storage zone 106, 108 for storing a first reagent, a second storage zone 106, 108 for storing a second reagent, and a blood sampling unit 30 capable of injecting a blood sample into the cassette, and is inserted into the cassette (see para [0190] et seq.); 
a first measurement zone 25, 26 or in which the blood sample reacts with the first reagent to measure an amount of total hemoglobin; 
a second measurement zone 25, 26 in which the reacted blood sample reacts with the second reagent to measure an amount of glycated hemoglobin;
a first leakage hole, which is a passage through which the first reagent leaks out, the first leakage hole being provided on an upper side of the first storage unit; and a second leakage hole, which is a passage through which the second reagent leaks out, the second leakage hole being provided on an upper side of the second storage zone, and the first leakage hole and the second leakage hole being opposite to each other. That is, [0148] As shown in FIG. 9, in an embodiment of the reagent storage portion 102, the two reagent containing cavities are longitudinally arranged, namely, a reagent containing cavity 110 and a reagent containing cavity 112 are distributed in two rows and one column up and down, when the sealing element 104 is partially torn off, the reagent containing cavity 112 located in the lower row preferentially releases the reagent, and the sealing element 104 is further torn off according to the requirement of the reaction time, so that the reagent containing cavity 110 located in the upper row releases the reagent. The reagents can be added in sequence by controlling the tear-off degree of the sealing element 104 so as to control the implementation of the reaction. [0149] As shown in FIG. 10, in another embodiment of the reagent storage portion, four reagent containing cavities are arranged in an array, namely, a reagent containing cavity 114, a reagent containing cavity 116, a reagent containing cavity 118 and a reagent containing cavity 120 are arranged in two rows and four columns. With the torn-off degree of the sealing element 104 being controlled, the reagents in the reagent containing cavity 118 and the containing cavity 120 in the lower row are preferentially released, and then the reagents in the cavities in the upper row are released.” (Emphasis added.)
Again, note that the recitation, (wherein as the cassette rotates by a predetermined angle or more relative to a horizontal axis of the cassette, the first reagent or the second reagent leaks from the first storage zone or the second storage zone, or moves into the first measurement zone or the second measurement zone), has not received patentable weight.   All “functional/process” limitations in the claims have been considered by have not received given patentable weight by the Office. For example, note that the rotation of the cassette is not considered as part of the claimed device structure and therefore not given patentable weight.  For apparatus claims, if the prior art structure is capable of performing the intended use, then it meets the claim. Apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. The manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim (see MPEP § 2114 & § 2173.05(g)).  Nevertheless, Liu teaches the claimed steps at, for example, Figs. 28-28E and para [0206] et seq.
As to claim 2 and 3 Liu, note relative positional terms such as "upper" and "lower” may be used in connection with a method, system and device, however, it should be understood that those terms are used in their relative sense only. For example, when used in connection with the devices, "upper" and "lower" are used to signify opposing sides of the devices. In actual use, elements described as "upper" or "lower" may be found in any orientation or location and not considered as limiting the methods, systems, and devices to any particular orientation or location. For example, the top surface of the device may actually be located below the bottom surface of the device in use (although it would still be found on the opposite side of the device from the bottom surface). Furthermore, Liu shows the first measurement zone 25 is located at a lower level than the second measurement zone 26 as shown in Fig. 5. 
As to claim 4, Liu teaches the blood sampling unit is in the form of a capillary 30. 
As to claim 5, Liu teaches the cassette further comprises an insertion guide unit 38 for guiding an insertion direction when the cartridge is inserted into the cassette (see para [0168] et seq.) 
As to claim 6, Liu teaches the cartridge further comprises a leakage preventing unit 104 which is disposed at one end of the first storage zone and the second storage zone, respectively, to prevent the first reagent and the second reagent from leaking out, and is removed from the cartridge when the cartridge is inserted into the cassette (see para [0157] et seq.) 
As to claim 7, Liu teaches the leakage preventing unit 104 is a foil cover or a foil tap (see para [0157] et seq.) 
As to claim 8, Liu teaches the leakage preventing unit 104 is removed by a removing part 152 which is disposed in the inlet port of the cassette and comprises a protrusion so that the leakage preventing unit is caught and removed (see para [0164] et seq.) 
Claims 9 and 10 are directed toward functional/process limitations, which have not received patentable weight for the reasons delineated above.   Nevertheless, Liu teaches the first reagent leaks from the first storage zone when the cassette rotates 10-130 degrees in a first direction based on its original state and the second reagent leaks from the second storage zone when the cassette rotates 10-130 degrees in a second direction based on the horizontal axis of the cassette (see para [0206] et seq.) 
As to claim 11, Liu teaches the cassette further comprises a delivery guide unit 42, 44, for guiding for the blood sample, the first reagent, or the second reagent, to move to the first measurement zone or the second measurement zone (see para [0185] et seq.)
As to claim 12, Liu teaches the cassette further comprises a sample absorption unit 32 which is located at one end of the second measurement zone to absorb the measured blood sample and sample. 
As to claim 13, Liu teaches the cassette further comprises an optical window (optical aperture) from which light received from an external optical sensor is reflected (see para [0097] et seq.) 
Response to Arguments
Applicant's arguments filed September 08, 2021 have been fully considered but they are not persuasive.  First, the examiner respectfully does not agree with applicant’s rationale that the “capillary” and “foil” limit the “blood sampling unit” and “leak preventing unit”, respectively.  As discussed above, the claim limitation(s) is/are: “unit capable of injecting a blood sample” in claim 1, “leakage preventing unit” in claim 6, “removing part” in claim 8, “delivery guide unit for guiding…” in claim 11, and “sample absorption unit” in claim 12 are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Thus, the “capillary” and equivalents thereof are already recited in claim 1.  Similarly, the “foil” and equivalents thereof are ready recited in claim 6.
In response to the previous rejection under 35 USC 102 over Liu, applicant argues there is no disclosure in Liu that a first leakage hole and a second leakage hole are provided on upper sides of the reagent containing cavity 106 and the reagent containing cavity 108, respectively, the first leakage hole and the second leakage hole being opposite to each other. Furthermore, Liu discloses at para. 0147 that when the sealing element 104 is torn off, the reagents in the reagent containing cavity 106 and the reagent containing cavity 108 can be released into the reagent reaction vessel 100 together. This disclosure of Liu clearly contradicts the claimed features of “a first leakage hole, which is a passage through which the first reagent leaks out, the first leakage hole being provided on an upper side of the first storage zone; and a second leakage hole, which is a passage through which the second reagent leaks out, the second leakage hole being provided on an upper side of the second storage zone, the first leakage hole and the second leakage hole being opposite to each other” in combination with “wherein the first storage zone and the second storage zone are configured such that, according to rotation of the cassette by a predetermined angle or more relative to a horizontal axis of the cassette, the first reagent or the second reagent leaks from the first storage zone or the second storage zone, or moves into the first measurement zone or the second measurement zone.”
The examiner respectfully disagrees.  As pointed out above, a first leakage hole, which is a passage through which the first reagent leaks out, the first leakage hole being provided on an upper side of the first storage unit; and a second leakage hole, which is a passage through which the second reagent leaks out, the second leakage hole being provided on an upper side of the second storage zone, and the first leakage hole and the second leakage hole being opposite to each other. That is, [0148] As shown in FIG. 9, in an embodiment of the reagent storage portion 102, the two reagent containing cavities are longitudinally arranged, namely, a reagent containing cavity 110 and a reagent containing cavity 112 are distributed in two rows and one column up and down, when the sealing element 104 is partially torn off, the reagent containing cavity 112 located in the lower row preferentially releases the reagent, and the sealing element 104 is further torn off according to the requirement of the reaction time, so that the reagent containing cavity 110 located in the upper row releases the reagent. The reagents can be added in sequence by controlling the tear-off degree of the sealing element 104 so as to control the implementation of the reaction. [0149] As shown in FIG. 10, in another embodiment of the reagent storage portion, four reagent containing cavities are arranged in an array, namely, a reagent containing cavity 114, a reagent containing cavity 116, a reagent containing cavity 118 and a reagent containing cavity 120 are arranged in two rows and four columns. With the torn-off degree of the sealing element 104 being controlled, the reagents in the reagent containing cavity 118 and the containing cavity 120 in the lower row are preferentially released, and then the reagents in the cavities in the upper row are released.” (Emphasis added.)  Thus, the reagent containing cavity 106 and reagent containing cavity are released into the reagent container vessel such that they are preferentially released (i.e., not necessarily at the same time or together). Therefore, for the reasons delineated above, the claims remain rejected over the prior art.
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to P. Kathryn Wright whose telephone number is (571)272-2374.  The examiner can normally be reached on Monday-Thursday 5:30am-3pm EST.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kathryn Wright/           Primary Examiner, Art Unit 1798